         Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

TERRI OCAMPO                                     *
                                                 *         Civil Action No. CCB-19-2875
              v.                                 *
                                                 *
MEGAN BRENNAN, POSTMASTER                        *
GENERAL                                          *


                                       MEMORANDUM

       This lawsuit concerns a dispute between Terri Ocampo and her former employer, the

United States Postal Service (“USPS”). Ocampo alleges that USPS failed to make reasonable

workplace accommodations and discriminated against her because of her disability. Before the

court is the defendant’s motion to dismiss (ECF 21). The matter has been fully briefed and no

oral argument is necessary. See Local Rule 105.6 (D. Md. 2018). For the following reasons, the

motion will be granted in part and denied in part.

                                        BACKGROUND

       Defendant USPS hired Ocampo as a City Carrier Assistant (“CCA”) in August 2017.

Throughout her employment, Ocampo was supervised by three customer service supervisors,

Phillip Baldwin, Troy Griffin, and Tashira Jefferies. (ECF 1, Compl. ¶ 9). As a CCA, Ocampo

was responsible for delivering and collecting mail “on foot or by vehicle under varying road and

weather conditions in a prescribed area.” (ECF 21-2, Position Description, City Carrier

Assistant).

       By August 2018, Ocampo was receiving medical care for diabetes. (ECF 1, Compl. ¶¶

10, 13). On August 27, 2018, Ocampo reported for work and was assigned an outdoor route

where she was to deliver mail on foot. The outdoor temperature that day reached a heat index of




                                                 1
          Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 2 of 14



over 100 degrees Fahrenheit.1 (Id. ¶ 10). Due to the high heat, Ocampo began to feel sick.

Ocampo contacted Baldwin and asked him if she could return to the office for a break to get cool

air. Baldwin refused the request and told Ocampo to find shade under a tree and “keep it

moving.” (Id. ¶ 11). Ocampo had at this point already tried to take short breaks under shaded

trees; this did not improve her condition. After about another hour, Ocampo returned to the

office to take a break in an air-conditioned environment. After about twenty minutes in the air

conditioning, Ocampo returned to her walking route and completed her work assignment for the

day without feeling ill. (Id.).

        On the following day, August 28, Ocampo reported for work. The weather forecasted that

day, and for the remainder of the week, was of a heat index of over 100 degrees Fahrenheit.

Because Ocampo had felt ill in the high heat the day before and expected similar conditions, she

asked Baldwin if her assignment could be changed to doing collection, delivering packages, or

doing parts of routes that did not involve her walking in the heat for the entire day. Baldwin

responded that a CCA “ha[d] to have street time” and assigned Ocampo a walking route.

Ocampo apparently completed her walking route that day in “extreme heat.” (Id. ¶ 12).

        On August 29, Ocampo called out sick from work, because she was feeling ill after

having worked in the heat. She visited her doctor, who wrote her a medical note stating in part

that Ocampo was “currently under [the doctor’s] medical care for diabetes. Please make sure

patient is able to take more frequent breaks during days with high heat and [can] be offered work


1
  “The Heat Index is a measure of how hot it really feels when relative humidity is factored in with the actual air
temperature.” Heat Index, National Weather Service, https://www.weather.gov/safety/heat-index (last accessed Jan.
19, 2021). Although Ocampo’s complaint lists the heat index on August 27, 2018 as “more than one hundred
degrees Celsius,” (ECF 1, Compl. ¶ 10) the court assumes this is a drafting error, and that the actual alleged heat
index is 100 degrees Fahrenheit, as a heat index of 100 degrees Celsius would mean that a person would have felt it
was 212 degrees Fahrenheit, which far exceeds the hottest temperatures ever recorded. See This Month in Climate
History: Earth’s Hottest Temperature, National Centers for Environmental Information,
https://www.ncdc.noaa.gov/news/month-climate-history-earth%E2%80%99s-hottest-temperature (last accessed Jan.
19, 2021) (noting the hottest recorded temperature as 134 degrees Fahrenheit, in 1913).

                                                         2
         Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 3 of 14



in [an] air-conditioned environment, as extreme weather can have [a] negative health impact.”

(Id. ¶ 13). Ocampo reported for work the following day, presented the doctor’s note to one of her

supervisors, and requested that defendant make an accommodation wherein she would be able to

take frequent breaks and be offered work in an air-conditioned environment. (Id. ¶ 14). On that

day, Ocampo was assigned to work collections and to deliver mail to two-high rise buildings

with air conditioning. (Id.).

       On August 31, Ocampo reported to work and was assigned a walking route with no

access to air conditioning, despite having been given a route with air conditioning the day before.

Ocampo asked Baldwin why she was not assigned to work collections, to deliver mail in

buildings with air conditioning, or to complete some part of an outdoor route. Baldwin responded

that Ocampo was not fit for duty if she could not complete an outdoor walking route. (Id. ¶ 15).

Ocampo’s assignment was not altered, and she worked her walking route that day. Because of

the high temperature, Ocampo took two hours longer to complete her route than another

supervisor, Jeffries, expected. Ocampo alleges that Jeffries berated her for taking a long time to

complete the assignment. (Id. ¶ 16).

       Ocampo contacted her collective bargaining unit to register a grievance against Baldwin

for denial of a reasonable accommodation and, for the four days that followed, Ocampo did not

report to work because she feared getting sick. On September 4, 2018, Ocampo’s union

representative contacted Ocampo and told her to call Baldwin. Ocampo did so, and Baldwin told

Ocampo to report to work the following day, September 5. (Id ¶ 17). On the morning of the 5th,

Ocampo reported for work and was called into a meeting with Baldwin, Jefferies, Griffin, Cheryl

Taylor (who participated by telephone), and Ocampo’s union representative. (Id. ¶ 18). Ocampo

alleges that during the meeting, Taylor told her that she had to work seven days a week, eleven



                                                 3
         Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 4 of 14



and a half to twelve hours per day and Griffin remarked that if he had known Ocampo was sick,

she would not have been hired. (Id.) Jeffries claimed that Ocampo had effectively resigned on

August 31, after not reporting for work. (Id. ¶ 19). Ocampo expressed during the meeting that

she felt she was being forced to resign. (Id. ¶ 18).

       On September 7, Ocampo filed a discrimination complaint with the USPS Equal

Employment Opportunity office. She received a Final Agency Decision from the EEO office on

July 2, 2019, and filed this lawsuit on September 30, 2019, alleging that she was constructively

discharged and that the defendant discriminated against her because of her disability and refused

to make a reasonable accommodation for her, in violation of the Rehabilitation Act of 1973, as

amended 29 U.S.C. § 794 et seq. and Title 20 of the Maryland Code, State Government Article

(the Maryland Human Relations Act (“MHRA”)).

                                    STANDARD OF REVIEW

       To survive a motion to dismiss, the factual allegations of a complaint “must be enough to

raise a right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (internal citations omitted). “To satisfy this standard, a plaintiff need not ‘forecast’

evidence sufficient to prove the elements of the claim. However, the complaint must allege

sufficient facts to establish those elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir.

2012) (citation omitted). “Thus, while a plaintiff does not need to demonstrate in a complaint

that the right to relief is ‘probable,’ the complaint must advance the plaintiff’s claim ‘across the

line from conceivable to plausible.’” Id. (quoting Twombly, 550 U.S. at 570). Additionally,

although courts “must view the facts alleged in the light most favorable to the plaintiff,” they

“will not accept ‘legal conclusions couched as facts or unwarranted inferences, unreasonable



                                                  4
             Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 5 of 14



conclusions, or arguments’” in deciding whether a case should survive a motion to dismiss. U.S.

ex rel. Nathan v. Takeda Pharm. North Am., Inc., 707 F.3d 451, 455 (4th Cir. 2013)

(quoting Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012)).

                                                     ANALYSIS

           A. State Law Claims

           As an initial matter, Ocampo cannot proceed on her MHRA claims or her claim of

constructive discharge. Ocampo’s state law claims are “based on the same factual predicate as

[her] disability discrimination claims . . . covered by the Rehabilitation Act.” Gibson v.

Henderson, 129 F. Supp. 2d 890, 903 (M.D.N.C. 2001). Ocampo may thus only recover under

the Rehabilitation Act, because “the Rehabilitation Act is the exclusive means by which a

plaintiff may raise claims against federal agencies relating to disability discrimination.” Berkner

v. Blank, Civil Action No. DKC 12-1390, 2013 WL 951562, at *8 (D. Md. Mar. 11, 2013) (citing

Brown v. Henderson, 6 Fed. App’x 155, 156 (4th Cir.2001)), aff’d sub nom. Berkner v. Pritzker,

561 Fed. App’x 279 (4th Cir. 2014).2 Accordingly, Ocampo’s state law claims will be dismissed.

           B. Rehabilitation Act Claims

           The Rehabilitation Act prohibits federal agencies from discriminating against a qualified

individual “solely by reason of her [] disability.” 29 U.S.C. § 794(a). Ocampo alleges that

defendant violated the Rehabilitation Act by failing to accommodate her diabetes-related

symptoms and by intentionally discriminating against her because of her condition.

                    a. Failure to Make Reasonable Accommodations

           To establish a claim for failure to make reasonable accommodations under the

Rehabilitation Act, “plaintiff must demonstrate that (1) she was a qualified person with a



2
    Unpublished opinions are cited for the persuasiveness of their reasoning and not for any precedential value.

                                                            5
         Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 6 of 14



disability; (2) the employer had notice of the disability; (3) the plaintiff could perform the

essential functions of the position with a reasonable accommodation; and (4) the employer

nonetheless refused to make the accommodation.” Hannah P. v. Coats, 916 F.3d 327, 337 (4th

Cir. 2019), cert. denied sub nom. Hannah v. Maguire, 140 S. Ct. 1294 (2020). Defendant argues

that Ocampo’s complaint fails to adequately allege the first, third, and fourth prongs of this

claim. The court addresses each of the contested prongs in turn.

                        i. Disability under the Rehabilitation Act

       The Rehabilitation Act adopts the Americans with Disabilities Amendments Act

(“ADAA”)’s definition of “disability,” see 29 U.S.C. § 705(9)(B); Brady v. Bd. of Ed. of Prince

George’s Cnty., 222 F. Supp. 3d 459, 468 (D. Md. 2016), aff’d 707 Fed. App’x 780 (4th Cir.

2018)—“(A) a physical or mental impairment that substantially limits one or more major life

activities . . . ; (B) a record of such an impairment; or (C) being regarded as having such an

impairment.” 42 U.S.C. § 12102(1). Major life activities include, but are not limited to “caring

for oneself, . . . walking, standing, lifting . . . working,” and “operation of a major bodily

function, including but not limited to, functions of the immune system . . . respiratory,

circulatory, endocrine, and reproductive functions.” Id. § 12102(2).

       “The [ADAA] was intended to make it ‘easier for people with disabilities to obtain

protection[,]’” by making the “‘primary object of attention in cases . . . whether covered entities

have complied with their obligations and whether discrimination has occurred, not whether the

individual meets the definition of disability.’” Jacobs v. N.C. Admin. Office of the Courts, 780

F.3d 562, 572 (4th Cir. 2015) (quoting 29 C.F.R. § 1630.1(c)(4)). Thus, “[t]he question of

whether an individual’s impairment is a disability under the ADA should not demand extensive

analysis.” Id. (quoting Pub. L. No. 110–325, § 2(b)(5) (2008)). For instance, a substantially



                                                   6
            Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 7 of 14



limiting impairment “need not prevent, or significantly or severely restrict” an individual from

performing a major life activity; it need only “substantially limit[] the ability of an individual”

from performing the activity “as compared to most people in the general population.” Id. at 573

(quoting 29 C.F.R. § 1630.2(j)(1)(ii)). The EEOC’s regulations implementing the ADAA note

that under these generous principles “some types of impairments will, in virtually all cases . . . be

found to impose a substantial limitation of a major life activity.” 29 C.F.R. § 1630.2(j)(3)(ii).

Because “diabetes substantially limits endocrine function,” it is one of those impairments which

will “almost always” substantially limit a major life activity and for which “the necessary

individualized assessment should be particularly simple and straightforward.” Id.

§ 1630.2(j)(3)(ii)–(iii).

          Here Ocampo alleges that she was under the medical care of a doctor for diabetes and

that her condition limits her ability to walk in high temperature to the extent that after attempting

to do so for an entire day, she was unable to work the following day. Defendant argues that these

allegations are insufficient to show at the motion to dismiss stage that Ocampo is disabled under

the Rehabilitation Act, because she does not allege the type of diabetes with which she was

diagnosed or whether she takes medication or engages in behavioral modifications to treat her

diabetes. (ECF 21-1 at 7). Though defendant points to several cases where a plaintiff has shown

a disability “merely by alleging that she suffers from diabetes and takes medication for it,” see

e.g., Hensel v. City of Utica, No. 6:15-CV-0374 (LEK/TWD), 2017 WL 2589355, at *4

(N.D.N.Y. June 14, 2017) (citing cases), the court is not persuaded that these cases demonstrate

that a plaintiff must show she takes medication in order to show her diabetes qualifies as an

impairment that substantially limits one or more major life activities.3 The ADAA “requires


3
    The USPS also cites Quarles v. Md. Dep’t of Human Res., No. MJG-13-3553, 2014 WL 6941336, at


                                                       7
          Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 8 of 14



courts to evaluate diabetes ‘in terms of its limitations on major life activities when the diabetic

does not take insulin injections or medicine and does not require behavioral adaptations such as

a strict diet.’” Id. (quoting Rohr v. Salt River Project Agric. Imp. & Pwr. Dist., 555 F.3d 850, 862

(9th Cir. 2009)) (emphasis added). As an unmitigated condition, diabetes unquestionably

“substantially limits endocrine function.” 29 C.F.R. § 1630.2(j)(3)(iii). Ocampo has alleged that

she was, during her employment with defendant, under the medical care of a doctor for diabetes,

who warned defendant that extreme weather would have a “negative impact” on Ocampo’s

health. (ECF 1, Compl. ¶¶ 10, 13). After spending time in the heat, against her doctor’s advice,

Ocampo alleges she was too ill to report for work, an uncommon reaction “as compared to most

people in the general population.” 29 C.F.R. § 1630.2(j)(1)(ii)). While Ocampo includes no

detail of what her diabetes treatment entails, nothing in the complaint suggests that Ocampo’s

diabetes is somehow less serious or affects her to such a lesser extent that the court is prepared to

conclude, at the motion to dismiss stage, that this is one of the rare cases in which diabetes is not

a disability as defined by the ADAA.

                           ii. Whether the Requested Accommodation was Reasonable

         The USPS next argues that even if Ocampo was disabled, she could not perform the

essential functions of her position with a reasonable accommodation. “Essential functions” are

“fundamental job duties of the employment position” as determined by, inter alia, the

employer’s judgment of whether a function is essential and written job descriptions. 29 C.F.R. §


*4 (D. Md. Dec. 5, 2014), as a case that shows what is required for a plaintiff to plead a “substantial impairment.”
(ECF 21-1 at 7 n.2). Quarles evaluated a plaintiff’s claim that her diabetes limited her ability to walk under pre-
ADAA caselaw, and concluded that “an allegation of some walking limitation is not an allegation of specific facts
that create a plausible claim of a substantial walking limitation.” Id. This court agrees with others that have found
Quarles inconsistent with the intent of the ADAA to simplify the inquiry into the plaintiff’s disability and the
substantial impairments inherent in a diagnosis of diabetes. See, e.g., Maday v. Dooley, No. 4:17-CV-04168-KES,
2019 WL 4935705, at *42 (D.S.D. Mar. 8, 2019), report and recommendation adopted as modified, No. 4:17-CV-
04168-KES, 2019 WL 4747058 (D.S.D. Sept. 30, 2019), opinion corrected on denial of reconsideration sub nom.
Maday v. Pierre, No. 4:17-CV-04168-KES, 2020 WL 4904055 (D.S.D. Aug. 20, 2020).

                                                           8
          Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 9 of 14



1630.2(n). A reasonable accommodation is one that enables the employee to perform the

essential functions of the position. See Jacobs, 780 F.3d at 580. The Rehabilitation Act does not

require an employer to accommodate an employee with a disability by eliminating or changing

the essential functions of the position. See id. at 581 (“An employer is not required to grant even

a reasonable accommodation unless it would enable the employee to perform all of the essential

functions of her position.”).

         USPS argues, and Ocampo does not dispute, that delivering mail on foot in at times

extreme weather conditions is an essential function of the CCA position. The position description

the defendant attaches to its motion says as much,4 (see ECF 21-2, Position Description, City

Carrier Assistant (stating that a CCA’s “functional purpose” is to “deliver[] and collect[] mail on

foot or by vehicle under varying road and weather conditions”)) and Ocampo’s complaint

includes facts suggesting that her supervisors considered the ability to deliver mail in extreme

heat an essential function of the position. For example, after Ocampo requested a route that

would not involve exposure to heat, Baldwin told her “you are not fit for duty, if you can’t do a

walking route.” (ECF 1, Compl. ¶ 15). The question remains whether Ocampo has pled either

that she could deliver and collect mail in all weather or that her requested accommodation would

have enabled her to do so.

         Ocampo argues that even without accommodation, she was able to complete the essential

functions of her job, pointing to the days on which she was assigned an outdoor route and

completed the route: August 27, 28, and 31 of 2018. Ocampo’s performance on these days points



4
  On a motion to dismiss under Rule 12(b)(6), the court may consider materials outside the complaint without
converting the motion into one for summary judgment if those materials are “integral to and explicitly relied upon in
the complaint and if the plaintiff[] [does] not challenge [their] authenticity.” Am. Chiropractic Ass’n v. Trigon
Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004) (internal quotation marks and alterations omitted). Ocampo does
not contest the authenticity of the position description, and the duties of the CCA are integral to Ocampo’s ultimate
claim that the defendant failed to provide a reasonable accommodation for her in the position.

                                                         9
         Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 10 of 14



to the opposite conclusion, however. On August 27, Ocampo was able to deliver mail in hot

weather, but only after taking for herself one of the accommodations she requested of the

defendant—spending some time in an air-conditioned environment before returning to her route.

(Id. ¶ 11). On August 28 and 31, Ocampo delivered mail in hot weather all day, but the negative

health effects of doing so led her to not report for work on the days that followed her completion

of her outdoor route without accommodation. (Id. ¶¶ 12–13, 16–17). It appears that an

accommodation was necessary for her to perform the essential function of her position.5

         The court finds that Ocampo has adequately alleged that with a reasonable

accommodation, she could complete the essential functions of her job. The USPS argues that

Ocampo’s requested accommodations were not reasonable because they would have eliminated

the essential function of delivering mail by foot in varying weather conditions. See, e.g.,

Luckiewicz v. Potter, 670 F. Supp. 2d 400, 409–10 (E.D. Pa. 2009) (USPS was not required to

grant a letter carrier’s requests to work on certified mail notifications, deliver express mail, and

pick up collections after an automobile accident left him unable to walk for months because

those accommodations would have eliminated the essential function of delivering mail). Ocampo

offered several possible accommodations to the defendant. Her doctor advised that she be able to

take “more frequent breaks during days with high heat and be offered work in [an] air

conditioned environment.” (ECF 1, Compl. ¶¶ 13–14). Ocampo also offered to work collections,

to deliver mail in high-rise buildings with air conditioning, or to complete only part of an

assigned route. Most of these potential accommodations, including working collections and

delivering mail in only air conditioned buildings, would eliminate the essential function of



5
  The defendant’s assertion that Ocampo needed no accommodation because she apparently had no issue performing
her duties in the summer of 2017 is unpersuasive, as it is not clear whether the weather conditions then were similar
to those in August 2018 nor is it clear whether Ocampo suffered from diabetes at that time.

                                                         10
          Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 11 of 14



delivering mail in varying weather conditions, and it is possible to read the accommodation

Ocampo’s doctor proposed as one that would also eliminate that function by having her work

only in an air conditioned environment. The issue is close, but the court finds that, viewing the

complaint in the light most favorable to Ocampo, her doctor’s recommendation can be read as

proposing essentially those accommodations Ocampo took for herself when she was able to

complete her outdoor route on August 27 without illness—to take frequent breaks and to spend

at least some part of the day in an air-conditioned environment.

         Because the court finds that Ocampo has adequately pled that she requested a reasonable

accommodation, and because she alleges that the defendant rejected that proposal (see id. ¶ 15),

Ocampo has adequately pled the fourth prong of her reasonable accommodation claim as well.

Accordingly, the defendant’s motion to dismiss Ocampo’s reasonable accommodation claim

under the Rehabilitation Act will be denied.

                  b. Intentional Discrimination

         Disability discrimination claims under the Rehabilitation Act are evaluated using the

Title VII burden shifting framework which begins with the plaintiff establishing a prima facie

case of discrimination—(1) that she had a disability; (2) that she was a qualified individual; and

(3) that she suffered an adverse action because of her disability. Fierce v. Burwell, 101 F. Supp.

3d 543, 552 (D. Md. 2015) (citing Raytheon Co. v. Hernandez, 540 U.S. 44, 49–50 (2003);

Martinson v. Kinney Shoe Corp., 104 F.3d 683, 686 (4th Cir. 1997)).6 A complaint need not


6
  A plaintiff may also prove her discrimination claim by presenting direct or circumstantial evidence that her
disability was a motivating factor in the employer’s adverse employment action. See Hill v. Lockheed Martin
Logistics, Mgt., Inc., 354 F.3d 277, 284 (4th Cir. 2004) (en banc), abrogated in part on other grounds by Univ. of
Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013). Though Ocampo alleges that Baldwin made the statement that
“the post office does not hire sick people” (ECF 1, Compl. ¶ 18) she does not argue the statement is direct or
circumstantial evidence of a discriminatory motivation in seeking her resignation. Moreover, “[r]egardless of the
type of evidence offered by a plaintiff as support for her discrimination claim (direct, circumstantial, or evidence of
pretext)” the ultimate question is whether the plaintiff’s disability “‘actually motivated the employer’s decision.’”


                                                          11
         Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 12 of 14



plead a prima facie case of discrimination to survive a motion to dismiss, but the factual

allegations “must allow a ‘court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.’” McCleary-Evans v. Md. Dep’t of Transp., State Hwy. Admin., 780 F.3d

582, 584–85 (4th Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

         The defendant argues, and the court agrees, that Ocampo fails to plausibly allege that the

defendant took an adverse action against her because of her disability. Ocampo’s complaint

includes no facts from which the court could infer that an adverse action occurred at all. Her

conclusory assertion in the complaint that she was terminated (see ECF 1, Compl. ¶ 19) is

unsupported and conflicts with the other facts she includes in her complaint regarding her

meeting with her supervisors during which her employment ended. Ocampo states that in that

meeting Jeffries determined that Ocampo was deemed to have already resigned by failing to

report to work from September 1 to September 4 and Ocampo herself felt she was being forced

to resign. (Id. ¶¶ 18–19).7 Nor does the allegation that Ocampo felt forced to quit support a

theory of adverse action by constructive discharge. A resignation is “tantamount to an actual

discharge” and thus an adverse action under federal discrimination law where “an employer

discriminates against an employee to the point that [her] working conditions become so

intolerable that a reasonable person in the employee’s position would have felt compelled to

resign.” Green v. Brennan, 136 S. Ct. 1769, 1776–77 (2016). This standard is a significant hurdle

for plaintiffs. Demonstrating intolerability requires more than a showing that the plaintiff faced

“difficult or unpleasant working conditions.” Evans v. Int’l Paper Co., 936 F.3d 183, 193 (4th

Cir. 2019). The conditions must be “beyond ordinary discrimination” and more significant than



Hill, 354 F.3d at 286 (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 141 (2000)). As will be
explained, Ocampo has not plausibly alleged that the defendant engaged in any adverse action in this case.
7
  The court also notes, but does not rely on, Ocampo’s admission in her response to the motion to dismiss that she
signed a letter of resignation on September 5, 2018. (ECF 24-1 at 4).

                                                         12
         Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 13 of 14



conduct that is severe and pervasive in a hostile work environment claim. Id. (citing Pa. State

Police v. Suders, 542 U.S. 129, 146–47 (2004)). In assessing intolerability, the frequency and

consistency of the conditions are highly relevant. “The more continuous the conduct, the more

likely it will establish the required intolerability. On the other hand, when the conduct is isolated

or infrequent, it is less likely to establish the requisite intolerability.” Id.

        The conduct Ocampo alleges here occurred over a period of about nine days. On two of

those days, August 28 and 31, Ocampo was given a work assignment that was difficult and

damaging to her health. When Ocampo expressed that these assignments were physically taxing,

her supervisors were dismissive of her concerns and expressed that “sick people” should not be

hired at USPS. (ECF 1, Compl. ¶¶ 15, 18). On one occasion, Ocampo was “berated” for taking a

long time to complete a walking route. (Id. ¶ 16). On other days, however, Ocampo was given

assignments that shielded her from the hot temperatures that were affecting her health or she did

not report to work at all. The comments and assignments Ocampo describes were indeed

unpleasant, but they were also inconsistent, infrequent, and occurred over a very brief period of

time. From these facts, the court can infer, at most, that Ocampo “subjectively felt compelled to

resign” and she believed it was in her best interest to do so, but far more is required to give rise

to a claim for constructive discharge. Brady, 222 F. Supp. 3d at 476. The conditions the

employee faced must be so objectively intolerable that “a reasonable person in the employee’s

position would have felt compelled to resign—that is, . . . [she] had no choice but to resign.” Id.

(internal quotation marks and alterations omitted); compare Williams v. Giant Food, Inc., 370

F.3d 423, 434 (4th Cir. 2004) (plaintiff’s allegations that over a period of twenty years,

supervisors yelled at her, gave her poor evaluations, chastised her in front of customers, and once

required her to work with an injured back did not “establish the objectively intolerable working



                                                    13
        Case 1:19-cv-02875-CCB Document 26 Filed 01/22/21 Page 14 of 14



conditions necessary to prove a constructive discharge”) with Reed v. Airtran Airways, 531 F.

Supp. 2d 660, 667 (D. Md. 2008) (plaintiff’s allegations of consistent verbal and physical abuse,

including coworkers throwing objects at her and vandalizing her home and car with racial and

gendered obscenities plausibly suggested an objectively intolerable environment). Because the

complaint fails to allege an adverse action, Ocampo’s intentional discrimination claim will be

dismissed.

                                        CONCLUSION

       For the reasons stated herein, the defendant’s motion to dismiss will be granted in part

and denied in part. Ocampo’s disability discrimination claim under the Rehabilitation Act and

state law claims will be dismissed, but her failure to make a reasonable accommodation claim

under the Rehabilitation Act may proceed. A separate order follows.



 1/22/2021                                                         /S/
Date                                                        Catherine C. Blake
                                                            United States District Judge




                                               14
